           Case 2:20-cr-00163-APG-EJY Document 50 Filed 03/31/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                         2:20-CR-163-APG-EJY

10                  Plaintiff,                       Final Order of Forfeiture

11          v.

12 CHARLES BURTON RITCHIE,

13                  Defendant.

14          The United States District Court for the District of Nevada entered an Amended
15 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), 18

16 U.S.C. § 982(a)(1), and 21 U.S.C. § 853(p) based upon the plea of guilty by Charles Burton

17 Ritchie to the criminal offense, forfeiting the property set forth in the Plea Agreement, and

18 the Forfeiture Allegation of the Criminal Information and shown by the United States to

19 have the requisite nexus to the offense to which Charles Burton Ritchie pled guilty.

20 Indictment, ECF No. 2-1; Plea Agreement, ECF Nos. 11 and 13; Amended Preliminary

21 Order of Forfeiture, ECF No. 17; Change of Plea, ECF No. 18.

22          This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26          This Court finds the United States notified known third parties by personal service
27 and by regular mail and certified mail return receipt requested of their right to petition the

28 Court. Notice of Filing Service of Process – Mailing, ECF No. 47.
            Case 2:20-cr-00163-APG-EJY Document 50 Filed 03/31/21 Page 2 of 5



 1          On September 16, 2020, the United States Attorney’s Office served Charles Burton

 2   Ritchie and Benjamin Galecki c/o Attorney, Richard Shonfeld, Chesnoff and Schonfeld, by

 3   regular and certified return receipt mail with the Amended Preliminary Order of Forfeiture

 4   and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 47-1, p. 3, 6-11, 13-

 5   15, 18-21.

 6          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

 7   by regular and certified return receipt mail with the Amended Preliminary Order of

 8   Forfeiture and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 47-1, p.

 9   3, 6-11, 13-15, 22-25.

10          On September 16, 2020, the United States Attorney’s Office served Gulf Community

11   Bank c/o Registered Agent, Walter J. Ritchie, Jr., by regular and certified return receipt

12   mail with the Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing

13   Service of Process – Mailing, ECF No. 47-1, p. 3, 6-11, 13-15, 26-28.

14          On September 16, 2020, the United States Attorney’s Office attempted to serve The

15   Psychadelic Shack c/o Registered Agent, Kenneth Jones, by regular and certified return

16   receipt mail with the Amended Preliminary Order of Forfeiture and the Notice. The mail

17   was returned as unable to forward. Notice of Filing Service of Process – Mailing, ECF No.

18   47-1, p. 3, 6-11, 13-15, 29-33.

19          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

20   c/o Attorney, David L. McGee, by regular and certified return receipt mail with the

21   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

22   Process – Mailing, ECF No. 47-1, p. 3, 6-11, 13-15, 34-36.

23          On September 16, 2020, the United States Attorney’s Office served Stephanie Ritchie

24   c/o Attorney, Wayne Klomp, by regular and certified return receipt mail with the Amended

25   Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process –

26   Mailing, ECF No. 47-1, p. 3, 6-11, 13-15, 37-39.

27          On September 16, 2020, the United States Attorney’s Office served Venport

28   Holdings, LLC, c/o Registered Agent, David L. McGee, by regular and certified return
                                               2
            Case 2:20-cr-00163-APG-EJY Document 50 Filed 03/31/21 Page 3 of 5



 1   receipt mail with the Amended Preliminary Order of Forfeiture and the Notice. Notice of

 2   Filing Service of Process – Mailing, ECF No. 47-1, p. 4, 6-11, 13-15, 40-42.

 3          On September 16, 2020, the United States Attorney’s Office attempted to serve

 4   Venport Holdings, LLC, c/o Stephanie L. Ritchie, Managing Member, by regular and

 5   certified return receipt mail with the Amended Preliminary Order of Forfeiture and the

 6   Notice. The mail was returned as unable to forward. Notice of Filing Service of Process –

 7   Mailing, ECF No. 47-1, p. 4, 6-11, 13-15, 43-47.

 8          On September 16, 2020, the United States Attorney’s Office served Nina J.

 9   Ginsburg, Dimuro & Ginsberg, by regular and certified return receipt mail with the

10   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

11   Process – Mailing, ECF No. 47-1, p. 4, 6-11, 13-15, 48-50.

12          On September 16, 2020, the United States Attorney’s Office served ZIW, LLC, c/o

13   Attorney, Wayne Klomp, Snell & Wilmer LLP, by regular and certified return receipt mail

14   with the Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service

15   of Process – Mailing, ECF No. 47-1, p. 4, 6-11, 13-15, 51-53.

16          On September 16, 2020, the United States Attorney’s Office served ZIW, LLC, c/o

17   Registered Agent, David L. McGee, by regular and certified return receipt mail with the

18   Amended Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of

19   Process – Mailing, ECF No. 47-1, p.4, 6-11, 13-15, 54-56.

20          On September 16, 2020, the United States Attorney’s Office attempted to serve

21   Ashley Jett (Galecki) by regular and certified return receipt mail with the Amended

22   Preliminary Order of Forfeiture and the Notice. On September 20, 2020, the mail was

23   awaiting delivery scan and the delivery status has not been updated as of that date. Notice of

24   Filing Service of Process – Mailing, ECF No. 47-1, p. 4, 6-11, 13-15, 57-62.

25          On November 20, 2020, the United States Attorney’s Office served Ashley Jett

26   (Galecki) by regular and certified return receipt mail with the Amended Preliminary Order

27   of Forfeiture and the Notice. Notice of Filing Service of Process – Mailing, ECF No. 47-1,

28   p. 4, 6-11, 13-15, 63-67.
                                                   3
            Case 2:20-cr-00163-APG-EJY Document 50 Filed 03/31/21 Page 4 of 5



 1          This Court finds the United States published the notice of forfeiture in accordance

 2   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 3   consecutively from October 3, 2020, through November 1, 2020, notifying all potential third

 4   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 5   48-1, p. 5-7.

 6          This Court finds no petition was filed herein by or on behalf of any person or entity

 7   and the time for filing such petitions and claims has expired.

 8          This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

13   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

14   982(a)(1) and 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7) and shall be disposed of

15   according to law.

16          The following property is any property, real or personal, involved in violations of 18

17   U.S.C. § 1957, or any property traceable to such property, and is subject to forfeiture

18   pursuant to 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(p):

19          1. the proceeds from the sale of Ritchie’s 2013 LX570 Lexus, VIN

20              JTJHY7AX4D4110626;

21          2. the proceeds from the sale of Ritchie’s residence located at 14 Marilyn Court,

22              Park City, Utah 84060; and

23          3. the $12,818.47 (more or less) in United States currency paid by Ritchie to

24              Ehrenfield Insurance Company in connection with ZenBio

25   (all of which constitutes property).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

27   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

28   deposit, as well as any income derived as a result of the government’s management of any
                                                   4
            Case 2:20-cr-00163-APG-EJY Document 50 Filed 03/31/21 Page 5 of 5



 1   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 2   disposed of according to law.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                  March 31
            DATED _____________________, 2021.

 6

 7

 8                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
